Citation Nr: 1314194	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, congestive heart failure, and cardiomyopathy, and to include as secondary to service-connected secondary hypothyroidism, status post radiation of thyroid. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.

The Veteran asserts that his service-connected secondary hypothyroidism, status post radiation of thyroid, caused or aggravated his current heart disability.  He contends that he suffered from hypothyroidism during active duty and that research shows hypothyroidism may be associated with an increased risk of heart disease and other heart problems.  Service connection has been in effect for secondary hypothyroidism, status post radiation of thyroid, since November 2011.

The Veteran underwent VA examination in May 2011 and February 2012 in connection with his claim.  In May 2011, the VA examiner diagnosed ischemic heart disease, status post four vessel bypass surgery with scars.  After a review of the record, the VA examiner found there was no indication that the Veteran's cardiac condition was related to his military service as the Veteran's blood pressure was normal and there was no mention of a cardiac condition during active duty.  The VA examiner further determined that there was no indication the Veteran's current cardiac condition developed as the result of or was aggravated by his thyroid condition.  The VA examiner explained that while there were cardiac effects of hypothyroidism, these did not result in arteriosclerotic coronary artery disease.  The VA examiner also noted that there was not a single laboratory study for thyroid function among the Veteran's medical records.  The VA examiner found it significant that the Veteran's previous physicians had not felt his thyroid status was important enough in the care of his cardiac condition to have repeated studies of his thyroid status.  

In February 2012, the VA examiner diagnosed coronary artery disease, congestive heart failure, and cardiomyopathy.  After a review of the record, the VA examiner stated he could not resolve the issue without resorting to mere speculation.  The VA examiner found there was insufficient service medical records to conclude that the Veteran's heart disease began during service.  The VA examiner also noted that the Veteran had smoked for many years and gave a history of what sounded like fainting or weak spells during his youth prior to service, which could have been the early signs of evolving cardiovascular disease.  In addition, the VA examiner found there was insufficient data to support the conclusion that the Veteran's heart condition developed as a result of or was aggravated by his thyroid condition.  The VA examiner opined that hyper- and hypothyroidism often resulted from the same biochemical stressors as coronary artery disease and often were related to adrenal cortisol dysfunction, intestinal secretory IgA dysfunction, and/or homocysteine pathway abnormalities.  

Here, the Board finds remand is warranted to obtain an additional examination and opinion as to whether the Veteran's heart disability is related to active duty or is the result of or was aggravated by his service-connected hypothyroidism, status post radiation of thyroid.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012).  First, the Board finds it significant that service connection was granted hypothyroidism in November 2011, indicating that evidence possibly pertinent to the Veteran's claim for a heart disability was submitted subsequent to the May 2011 VA examination and therefore not reviewed by the VA examiner.  In addition, private treatment records from September 1980 and November 1981 reflect that thyroid studies were performed in connection with the Veteran's hospitalizations for his heart condition, which contradicts the VA examiner's findings.  Further, these studies revealed depressed thyroid functions, and it was noted that the Veteran would be followed with respect to this condition as an outpatient.  In this respect, VA treatment records demonstrate on-going thyroid examinations.  

Additionally, the Board finds the February 2012 VA examiner's opinion is inadequate for purposes of determining service connection as the VA examiner stated he could not resolve the issue without resorting to mere speculation.  In this respect, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Further, the Board notes that since the May 2011 and February 2012 VA examinations, the Veteran and his representative have submitted medical excerpts and internet research purportedly demonstrating an association between coronary artery disease and hypothyroidism.  As the VA examiners did not have the opportunity to review all the available evidence of record, the Board finds an additional examination and opinion are necessary.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

Moreover, the Veteran and his representative have requested that an additional VA examination be performed by a cardiologist given the unique circumstances of the case and the medical research provided in support of the claim.  In this respect, the Board notes that the RO initially requested that all attempts be made to schedule the February 2012 VA examination with a cardiologist.  However, the record demonstrates that the February 2012 VA examiner was a physician, and the VA examiner noted that if the RO preferred the opinion of a cardiologist, other arrangements would have to be made as there was no cardiologist on staff.  As such, the Board finds that on remand, all actions must be taken to ensure a cardiologist performs the requested VA examination. 

Finally, the Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain these records.  Here, the evidence of record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all treatment records for the Veteran from the VA Puget Sound Health Care System and any associate outpatient clinic, to include the American Lake VA Medical Center, dated from October 2011 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2012) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

3. After the above development has been completed, provide the Veteran a VA examination with a cardiologist for the purpose of determining the nature and etiology of any heart disability, to include the relationship, if any, between a heart disability and his service-connected secondary hypothyroidism, status post radiation of thyroid.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, the examiner is asked to address the following questions:

Is it at least as likely as not (a 50 percent or greater degree of probability) that a heart disability, to include coronary artery disease, congestive heart failure, and cardiomyopathy, had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury?  The examiner should consider the November 1957 VA treatment record showing the Veteran reported suffering from headaches during active duty that involved hearing his heart beating fast.

Is it at least as likely as not (50 percent or greater degree of probability) that a heart disability, to include coronary artery disease, congestive heart failure, and cardiomyopathy, was caused or aggravated by secondary hypothyroidism, status post radiation of thyroid?  The examiner should note the private treatment records dated in September 1980 and November 1981 demonstrating that thyroid studies that showed depressed thyroid functions were performed in connection with the Veteran's hospitalizations.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, re-adjudicate the claim of entitlement to service connection for a heart disability, to include coronary artery disease, congestive heart failure, and cardiomyopathy, and to include as secondary to service-connected secondary hypothyroidism, status post radiation of thyroid.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


